Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 4-5, 11, 14-15, 20-22, 24 and 31-37 are pending in the application.

Response to Argument

Applicant’s Remarks filed on 1/15/21 has been fully considered but they are not persuasive.  
In the Remarks, Applicant argues that:
The written description rejections of claims 1, 4-5, 11, 14-15, 20-22, 24 and 31 under 35 U.S.C. 112, first paragraph should be withdrawn.  
The prior arts of record fail to teach the audio transmitted by the at least one mobile user device is obtained using short range wireless communication and directly from the mobile user device.
By virtue of dependence from claim 1, claims 32-37 similarly distinguish over the prior art
In response to point (1), according to applicant, 
“[w]hile the language ‘directly’ is not expressly used within the specification, the claim limitation does not have to be expressly supported within the originally filed disclosure. Rather, the claim limitations may be implicitly or inherently supported in the originally filed disclosure. See MPEP § 2163(I)(B). The originally filed specification discloses that ‘[a]n audio acquiring application running on each smart phone 102 acquires the sound captured by the microphone and transmits it 104 as audio data to the notebook computer 101 through Bluetooth.’ Specification at [0019], Thus, Applicant respectfully submits that the specification supports that the audio is sent from the mobile device to the information handling device directly (i.e., not through an intermediary device as found in the reference Garcia). Therefore, the claim limitation “directly” and specifically ‘directly from at least one mobile user device located in proximity to the information handling device,’ Claim 1 (as previously presented), is supported in the originally filed disclosure as required by the written description requirement.” (Remarks at 11)  


“Technology protocol developed to wirelessly connect electronic devices such as wireless phones, personal digital assistants (PDA), and computers.  Devices equipped with Bluetooth chips can exchange information within about a 30-foot range via radio waves in the 2.45 gigahertz (GHz) spectrum.  Bluetooth was developed by the Bluetooth Special Interest Group, a consortium of telecommunications, computing, consumer electronics, and related industry groups”

Accordingly, the written description rejections under U.S.C. 112, first paragraph are maintained. 

For examination purpose, in light of the specification, the limitation of obtains, using the short range wireless communication and directly… audio transmitted…” is interpreted as obtains audio transmitted using Bluetooth wireless communication as explained by Applicant (Remarks at 11)

In response to points (2) and (3), applicant’s argument has been considered and addressed in the 
Non-Final Office Action mailed on 10/15/20 and by the Patent Trial and Appeal Board decision dated 7/29/20. Specifically, according to Applicant, “Garcia specifically states that the participant 
computing devices , except for the focus device, are remote computing device”, and that “[t]he remote devices of Garcia cannot receive the audio through short range wireless communication because they are all located remotely with respect to the focus computing device” (Remarks at 12)
According to Applicant, “this is clearly distinguishable from the claimed limitations in which, the audio transmitted by the at least one mobile user device is obtained using short range wireless communication and directly from an audio acquiring application installed on the mobile user device, see Claim 1 (as currently amended), instead of through another device or system for example a network, as 
“[w]e note the claim language recites that the information handling device obtains the audio signals from the mobile user device(s) ‘using short range wireless communication.’ Even if we were to accept Appellant’s characterization that Garcia only teaches or suggests the focus device obtains the audio signals from the non-focus devices after connecting to a network (using Bluetooth, a short range wireless communication approach), Appellant’s claim is broadly, but reasonably construed to include such an approach.”  

“Moreover, we note the Examiner relies on the combined teachings of Garcia and Jones and particularly finds that one of ordinary skill in the art would have been motivated to use the approach of Jones wherein the master device obtains the audio signals from the slave devices using a Bluetooth connection.  Final Act. 5; Ans. 7; see also In re Merck & Co., 800 F.2d 1091, 1097 (Fed Cir. 1986)(explaining the test for obviousness is whether the combination of references, taken as a whole, would have suggested the patentee’s invention to a person having ordinary skill in the art)”

(PTAB decision at 9).  

	As per Applicant’s argument regarding the audio transmitted by the at least one mobile user device is obtained using short range wireless communication and directly from the mobile user device, Applicant’s specification does not disclose written description support for the audio transmitted by the at least one mobile user device is obtained directly from the mobile user device.  Applicant’s specification merely disclose 
“the communication method for the sending and receiving of audio data may be any communication method capable of handling such audio information, including, but not limited to, LAN, WLAN, PAN and telephone networks, or some combination thereof.  Non-limiting examples of specific networks which may be utilized according to embodiments include, but are not limited to, Bluetooth, Wi-Fi, wireless USB, 3G, and 4G.”	

	(See paragraph 29 of the specification published in US Patent Application Publication US2012/0311090).  Similarly, Garcia teaches Focus point network connecting Focus device participant A (i.e., Information handling device) and Non-Focus devices participants B-E (i.e., mobile user device and other mobile user devices).  The audio data of Non-Focus devices are received by Focus device through 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 11, 14-15, 20-22, 24 and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Examiner has considered Applicant’s response filed on 9/24/20 including the cited paragraphs [0019]-[0021] in the original disclosure and the Remarks filed on 1/15/21 supporting the claim amendments.  However, these referred sections and the instant specification fail to disclose the amended claim limitations.  
As per claims 1, 11 and 20, Applicant’s specification does not mention obtaining…“directly”… audio transmitted let alone the audio aggregation application obtains/obtaining… directly from an audio acquiring application installed on the at least one mobile user device, audio transmitted by the at least one mobile user device.  
The specification discloses:
“As such, to the remote participant 106, the sound data from the multiple users 103 is received as one comprehensive audio stream.  In addition, the audio quality of sound from the multiple users 103 is comprised of quality audio data as though the audio stream was being transmitted directly from their respective smart phones 102”

“An audio acquiring application running on each smart phone 102 acquires the sound captured by the microphone and transmits it 104 as audio data to the notebook computer 101 through Bluetooth.”
 
(See paragraphs 18 and 19 of the specification published in US Patent Application Publication US2012/0311090), however there is no disclosure of the embodiment recited in claims 1, 11 and 20.  Mere disclosure of the audio quality of sound from the multiple users 103 is comprised of quality audio data as though the audio stream was being transmitted directly from their respective smart phones 102 and Bluetooth do not provide written description for the audio aggregation application obtains/obtaining … directly from an audio acquiring application installed on the at least one mobile user device, audio transmitted by the at least one mobile user device.  
Because the specification does not discloses this limitation, the specification does not satisfy the written description requirement.  
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 11, 14, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia, JR. et al, US PUB 2012/0069134 (hereinafter Garcia), in view of Jones et al, US PAT 7,277,692.
As per Claim 11, Garcia discloses a method comprising: running an audio aggregation application an teleconferencing software on an information handling device of an end-user that is a participant in a teleconference (Garcia discloses participant A’s device running modules that receive and composite audio signals from other devices in a conference [Fig. 1, para. 3-5, and Fig. 2, para. 31-32], i.e. participant A’s device is an information handling device.), the information handling device being in communication using short range wireless communication with at least one mobile user device (Garcia discloses communication between Focus device and Non-Focus devices in Focus point network using Wi-Fi/Bluetooth [para. 102,  103, 219, fig. 8]),
the audio aggregation application obtaining, using the short range wireless communication and directly from an audio acquiring application installed on the at least one mobile user device (Garcia discloses communication between Focus device and Non-Focus devices in Focus point network using Wi-Fi/Bluetooth [para. 102, 103, 180-185, 219, fig. 8]), audio transmitted by the at least one mobile user device (As discussed above, Garcia discloses participant A’s device running modules that receive audio signals from other devices [Fig. 1, para. 4, and Fig. 2, para. 31-32], Garcia further discloses the devices using Bluetooth transceiver (equated to short range wireless communication) to connect to the network in order to exchange data  [para. 219].), wherein the audio is acquired by the audio acquiring application from a microphone of the at least one mobile user device ([para. 155, 157, 214]Garcia discloses Non-Focus computing device include input microphone to capture audio data locally); generating, using the audio aggregation application, at least one central audio stream by mixing the audio obtained from the at least one mobile user device with an audio stream obtained from at least one other audio device selected from the group consisting of another mobile user device and an audio input device of the information handling device (Garcia discloses the focus point module (i.e. participant A’s device) to limit the number of received audios used for compositing the central stream [abstract, Fig. 2, para. 33-37, and Fig. 3, para. 38-43], Note that participant A’s device has its own audio input 245 [Fig. 2, para. 31-32], i.e. participant A’s device is mixing a received audio with either the audio from another device or the audio input in participant A's device.); and sending, using teleconferencing software ([para. 179-184, 219] Garcia discloses audio conferencing software for conferencing with participants wirelessly), the at least one central audio stream from the information handling device to the at least one mobile user device (Participant A’s device sends the composite audio to all devices [Fig. 2, para. 31-32].), wherein the al least one other device is a participant in the teleconference via teleconferencing software on the at least one other device, wherein the teleconferencing software on the at least one other device corresponding to the teleconferencing software on the information handling device ([180]-[185] Garcia discloses each participant devices in the conference include corresponding software/modules); wherein the audio obtained from the at least one mobile user device has not been aggregated with audio from any other device. (Garcia discloses the audios are received at the central distributor (i.e. participant A’s device) for compositing [abstract, Fig. 1 and 2, para. 4, 6, and 31-32], Since participant A’s device is the only device that is compositing the audios, it is equivalent to say that the audios obtained from the devices has not been aggregated with audio from any other device.)
However, Garcia does not expressly disclose the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device.
Jones discloses the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device. (Jones discloses the mobile terminals to collect audio and communicate with each other using Bluetooth [Fig. 3, col. 6, line 14-28 and col. 6, line 64 - col. 7, line 3], Jones further discloses mobile terminal 314 (equated to an information handling device) to receive audio from other mobile terminals 308, 310, 312 using Bluetooth, and then send the audio to a remote device 338 [Fig. 3, col. 6, line 46-63, and col. 7, line 35-53], i.e. mobile terminals 308, 310, 312 are in proximity to mobile terminal 314, and mobile terminal 314 is sending audio collected by everyone in the group to a remote device 338.)
It would be obvious to one ordinary skill in the art at the time of invention to incorporate the method of collecting audios from a group of Bluetooth connected terminals for sending to a remote device as disclosed by Jones into the audio aggregation system of Garcia in order to enable some of the participants to connect and communicate via Bluetooth wherein others are using different communication mediums, thereby increasing the flexibility in Garcia’s system.
As per Claim 14, Garcia and Jones further wherein the information handling device comprises a notebook computer. (Garcia discloses the device is a laptop [para. 1].)
As per Claim 15, Garcia and Jones further discloses wherein the at least one mobile user device comprises a phone. (Garcia discloses the device is a mobile computing device [Fig. 22, para. 216], Garcia further discloses the device is a smart phone [para. 1].)
As per Claim 20, Garcia discloses a computer program product comprising: a computer readable storage device having computer readable program code embodied therewith, the computer readable program code being executable by a processor and comprising: (Garcia discloses a variety of instructions stored in the memory of a mobile device for implementing the disclosed method [Fig. 22, ref. 2272-2286, para. 216 and 221-222].) computer readable program code that runs an audio aggregation application on an information handling device of a user and that is a participant in a teleconference (Garcia discloses participant A’s device running modules that receive and composite audio signals from other devices in a conference [Fig. 1, para. 3-5, and Fig. 2, para. 31-32], i.e. participant A’s device is an information handling device.), the information handling device running teleconferencing software and being in communication using short range wireless communication with at least one mobile user device (Garcia discloses communication between Focus device running modules and Non-Focus devices running modules in Focus point network using Wi-Fi/Bluetooth [para. 102, 103, 180-185, 219, fig. 8]);
the audio aggregation application obtaining, using the short range wireless communication and directly from au audio acquiring application installed on the at least one mobile user device (Garcia discloses communication between Focus device and Non-Focus devices in Focus point network using Wi-Fi/Bluetooth [para. 102, 103, 180-185, 219, fig. 8]), audio transmitted by the at least one mobile user device (As discussed above, Garcia discloses participant A’s device receives audio signals from other devices [Fig. 1, para. 4, and Fig. 2, para. 31-32], Garcia further discloses the devices using Bluetooth (equated to short range wireless communication) to connect to the network [para. 219].), wherein the audio is acquired by the audio acquiring application from a microphone of the at least one mobile user device ([para. 155, 157, 214]Garcia discloses Non-Focus computing device include input microphone to capture audio data locally); computer readable program code that generates, using the audio aggregation application, at least one central audio stream by mixing the audio received from the at least one mobile user device with an audio stream obtained from at least one other audio device selected from another mobile user device and an audio input device of the information handling device (Garcia discloses the focus point module (i.e. participant A’s device) to [abstract, Fig. 2, para. 33-37, and Fig. 3, para. 38-43], Note that participant A’s device has its own audio input 245 [Fig. 2, para. 31-32], i.e. participant A’s device is mixing a received audio with either the audio from another device or the audio input in participant A's device.); and computer readable program code that sends, using teleconferencing software of the information handling device ([para. 179-184, 219] Garcia discloses audio conferencing software for conferencing with participants wirelessly), the at least one central audio stream to the at least one mobile user device (Participant A’s device sends the composite audio to all devices [Fig. 2, para. 31-32].), wherein the al least one other device is a participant in the teleconference via teleconferencing software on the at least one other device, wherein the teleconferencing software on the at least one other device corresponding to the teleconferencing software on the information handling device ([180]-[185] Garcia discloses each participant devices in the conference include corresponding software/modules)
 wherein the audio obtained from the at least one mobile user device has not been aggregated with audio from any other device. (Garcia discloses the audios are received at the central distributor (i.e. participant A’s device) for compositing [abstract, Fig. 1 and 2, para. 4, 6, and 31-32], Since participant A’s device is the only device that is compositing the audios, it is equivalent to say that the audios obtained from the devices has not been aggregated with audio from any other device.)
However, Garcia does not expressly disclose the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device.
Jones discloses the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device. (Jones discloses [Fig. 3, col. 6, line 14-28 and col. 6, line 64 - col. 7, line 3], Jones further discloses mobile terminal 314 (equated to an information handling device) to receive audio from other mobile terminals 308, 310, 312 using Bluetooth, and then send the audio to a remote device 338 [Fig. 3, col. 6, line 46-63, and col. 7, line 35-53], i.e. mobile terminals 308, 310, 312 are in proximity to mobile terminal 314, and mobile terminal 314 is sending audio collected by everyone in the group to a remote device 338.)
It would be obvious to one ordinary skill in the art at the time of invention to incorporate the method of collecting audios from a group of Bluetooth connected terminals for sending to a remote device as disclosed by Jones into the audio aggregation system of Garcia in order to enable some of the participants to connect and communicate via Bluetooth wherein others are using different communication mediums, thereby increasing the flexibility in Garcia’s system.
Claims 1, 4, 5, 21-22, 24, 31 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia and Jones in view of Dublin et al, U.S. Patent Application Publication 2011/0217021 (hereinafter Dublin).
As per Claim 1, Garcia discloses a system [Fig. 2] comprising: an information handling device of an end-user and that is a participant in a teleconference, the information handling device running teleconferencing software and an audio aggregation application (Garcia discloses participant A’s device running modules that receive and composite audio signals from other devices in a conference [Fig. 1, para. 3-5, and Fig. 2, para. 31-32], i.e. participant A’s device is an information handling device.) and being in communication using short range wireless communication with at least one mobile user device (Garcia discloses communication between Focus device and Non-Focus devices in Focus point network using Wi-Fi/Bluetooth [para. 102, 103, 219, fig. 8]); wherein the audio aggregation application obtains, using the short range wireless communication and directly from an audio acquiring application installed on the at least one mobile user device (Garcia discloses communication between Focus device running modules and Non-Focus devices running modules in Focus point network using Wi-Fi/Bluetooth [para. 102, 103, 180-185, 219, fig. 8]), audio transmitted by at least one mobile user device (As discussed above, Garcia discloses participant A’s device running modules that receive audio signals from other devices [Fig. 1, para. 4, and Fig. 2, para. 31-32], Garcia further discloses the devices using Bluetooth transceiver (equated to short range wireless communication) to connect to the network in order to exchange data  [para. 219].), wherein the audio is acquired by the audio acquiring application from a microphone of the at least one mobile user device ([para. 155, 157, 214]Garcia discloses Non-Focus computing device includes input microphone to capture audio data locally); wherein the audio aggregation application generates at least one central audio stream by mixing the audio obtained from the at least one mobile user device with an audio stream obtained from at least one other audio device selected from the group consisting of another mobile user device and an audio input device of the information handling device (Garcia discloses the focus point module (i.e. participant A’s device) to limit the number of received audios used for compositing the central stream [abstract, Fig. 2, para. 33-37, and Fig. 3, para. 38-43], Note that participant A’s device has its own audio input 245 [Fig. 2, para. 31-32], i.e. participant A’s device is mixing a received audio with either the audio from another device or the audio input in participant A's device.); wherein the information handling device sends, using the teleconferencing software ([para. 179-184, 219] Garcia discloses audio conferencing software/modules for conferencing with participants wirelessly),  the at least one central audio stream to the at least one mobile user device (Participant A’s device sends the composite audio to all devices [Fig. 2, para. 31-32].); wherein the al least one other device is a participant in the teleconference via teleconferencing software on the at least one other device, wherein the teleconferencing software on the at least one other device corresponding to the teleconferencing software on the information handling device ([180]-[185] Garcia discloses each participant devices in the conference include corresponding software/modules).
wherein the audio obtained from the at least one mobile user device has not been aggregated with audio from any other device. (Garcia discloses the audios are received at the central distributor (i.e. participant A’s device) for compositing [abstract, Fig. 1 and 2, para. 4, 6, and 31-32], Since participant A’s device is the only device that is compositing the audios, it is equivalent to say that the audios obtained from the devices has not been aggregated with audio from any other device.)
However, Garcia does not expressly disclose the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device.
Jones discloses the mobile user devices are located in proximity to the information handling device, and the information handling device sending the at least one central audio stream to at least one other device remotely located with respect to the information handling device. (Jones discloses the mobile terminals to collect audio and communicate with each other using Bluetooth [Fig. 3, col. 6, line 14-28 and col. 6, line 64 - col. 7, line 3], Jones further discloses mobile terminal 314 (equated to an information handling device) to receive audio from other mobile terminals 308, 310, 312 using Bluetooth, and then send the audio to a remote device 338 [Fig. 3, col. 6, line 46-63, and col. 7, line 35-53], i.e. mobile terminals 308, 310, 312 are in proximity to mobile terminal 314, and mobile terminal 314 is sending audio collected by everyone in the group to a remote device 338.)
It would be obvious to one ordinary skill in the art at the time of invention to incorporate the method of collecting audios from a group of Bluetooth connected terminals for sending to a remote device as disclosed by Jones into the audio aggregation system of Garcia in order to enable some of the participants to connect and communicate via Bluetooth wherein others are using different communication mediums, thereby increasing the flexibility in Garcia’s system.
[abstract, Fig. 2, para. 33-37, and Fig. 3, para. 38-43], Note that participant A’s device has its own audio input 245 [Fig. 2, para. 31-32], i.e. participant A’s device is mixing a received audio with either the audio from another device or the audio input in participant A's device.), however, Garcia and Jones do not teach synchronizing the audio obtained from devices.  Dublin teaches synchronizing the audio obtained from the at least one mobile user device and the audio stream obtained from at least one other audio device ([85]-[96], e.g., synchronizing individual audio of participants).
It would be obvious to one ordinary skill in the art at the time of invention to incorporate Dublin’s teaching of synchronizing participants’ audio with Garcia and Jones’s system in order to allow Garcia and Jones’s system to conduct a conference with aligned participants’ audio without unpleasant pauses and timing audio of unsynchronized participants’ audio, thus producing a good audio conference experience for participants of Garcia and Jones’s system.   
As per Claim 4, Garcia, Jones and Dublin further disclose wherein the information handling device comprises a notebook computer. (Garcia discloses the device is a laptop [para. 1].)
As per Claim 5, Garcia, Jones and Dublin further disclose wherein the at least one mobile user device comprises a phone. (Garcia discloses the device is a mobile computing device [Fig. 22, para. 216], Garcia further discloses the device is a smart phone [para. 1].)
As per Claim 21, Garcia, Jones and Dublin further discloses wherein the at least one other audio device comprises an integrated audio input device of the information handling device. (As discussed above, Garcia discloses participant A’s device has its own audio input 245 [Fig. 2, para. 31-32, and Fig. 22, ref. 2232, para. 220], and participant A’s device can select to composite the received audios with the locally captured audio 245 [Fig. 2, para. 31-32].)
As per Claim 22, Garcia, Jones and Dublin further discloses wherein the at least one other audio device comprises another mobile user device external to the information handling device. (Garcia discloses the participant A’s device can select to composite a received audio with audios received from remote devices 210-225 [Fig. 2, para. 31-32], Note that the devices are mobile computing devices [Fig. 22, para. 216].)
As per Claim 24, Garcia, Jones and Dublin further discloses wherein: the information handling device comprises a notebook computer (Garcia discloses the device is a laptop [para. 1].); the at least one mobile user device comprises a mobile phone (Garcia discloses the device is a mobile computing device [Fig. 22, para. 216], Garcia further discloses the device is a smart phone [para. 1].); and the at least one other	device comprises a remote device of a user participating in the teleconference with a user of the notebook computer and a user of the mobile phone. (Garcia discloses five participants A-E in the audio conference [Fig. 1, para. 4, and Fig. 2, para. 31-32], and the at least one other devices are remote devices [para. 31].)
As per Claim 31, Garcia, Jones and Dublin further discloses wherein the information handling device comprises a notebook computer, said notebook computer acting to collect audio from a plurality of user phones and aggregate the audio into the at least one central audio stream for output to a call service (As discussed above, Garcia discloses using participant A's device to receive and composite audios from other remote devices [Fig. 1, para. 4, and Fig. 2, para. 31-32], Garcia further discloses the user device is a laptop [para. 1].), said at least one central audio stream acting as a single participant in the teleconference with another (Garcia discloses under a situation wherein only participant B and C are speaking, participant B would receive a stream of only participant C [Fig. 11, ref. 1104, para. 127], i.e. at least one central audio stream acts as a single participant in the audio remotely located user connected with the information handling device via an intervening network device. (Garcia discloses users to use computing devices to participate in the audio conference [Fig. 1, para. 1], i.e. other users remotely located with participant A would need to use their own device (i.e. an intervening network device) to connect to participant A’s device.)
As per claim 34, Garcia, Jones and Dublin disclose the invention substantially as claimed in claim 1 above.  Although Garcia, Jones and Dublin further disclose wherein the synchronizing comprises performing, using the information handling device, learning latencies of the at least one mobile user device (Dublin [89], e.g., learning of the estimate latencies of requesting participants devices), however Garcia, Jones and Dublin did not specifically disclose that learning latencies by performing an audio test.  Dublin did disclose the concept of latency test [56].  It would be obvious to one ordinary skill in the art at the time of invention to include performing latency test of the at least one mobile user (e.g., requesting device/participant) to learn the estimate latency of the request devices/participants in order to provide accurate information for synchronization (Dublin [89]), thus producing a good audio conference experience for participants of Garcia, Jones and Dublin’s system.  
As per claim 35, Garcia, Jones and Dublin further disclose wherein the generating at least one central audio stream comprises eliminating echo and filtering unintended sound by processing the audio obtained from the at least one mobile user device and the audio stream obtained from at least one other audio device (Dublin [67][68] [80][81], e.g., discounting echoes and filtering noise). 
As per claim 36, Garcia, Jones and Dublin further disclose wherein the information handling device runs an instance of the audio aggregation application in host mode that designates the information handling device as a receiver of the audio obtained from the at least one mobile user device and wherein the at least one mobile user device runs an instance of the audio aggregation application in client mode that designates that the at least one mobile user device sends the audio obtained by the at least one mobile 
As per claim 37, Garcia, Jones and Dublin further disclose wherein the information handling device selectively mutes one of the audio obtained from the at least one mobile user device and the audio stream obtained from at least one other audio device, wherein the selectively muting comprises performing at least one action selected from the group consisting of refusing the selectively muted audio at the information handling device and not mixing the selectively muted audio within the at least one central audio stream (Garcia, [61], e.g., not mixing selective muted participant audio in the composite audio).
Claims 32, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia, Jones and Dublin in view of Zhakov et al, U.S. Patent Application Publication 2004/0199580 (hereinafter Zhakov).
As per claim 32, Garcia, Jones and Dublin teach the invention substantially as claimed in claim 1 above.  Garcia, Jones and Dublin do not specifically teach authentication.  Zhakov discloses wherein the information handling device authenticates the at least one mobile user device before allowing connection to the information handling device ([68], e.g., authentication passcode is needed to authenticate the device before allowing access to conference).
It would be obvious to one ordinary skill in the art at the time of invention to incorporate Zhahov’s teaching into Garcia, Jones and Dublin’s system in order to allow the host in Garcia, Jones and Dublin’s system to authenticate a user requesting participation in a conference and avoiding unauthorized user to participate, thus enhancing the security of Garcia, Jones and Dublin’s system. 
As per claim 33, Garcia, Jones, Dublin and Zhakov teach the invention substantially as claimed in claim 32 above.  Zhakov further disclose wherein the authentication comprises the information handling .
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR


/PHILIP C LEE/Primary Examiner, Art Unit 2454